Case 1:20-cv-01671-ENV-RLM Document 34 Filed 08/13/21 Page 1 of 12 PageID #: 414




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- x
 JUHYEON PARK, individually and on behalf of all :
 others similarly situated,                                     :
                                                                :
                                              Plaintiff,        :   MEMORANDUM & ORDER
                                                                :
                            -against-                           :   20-cv-1671 (ENV) (JO)
                                                                :
                                                                :
 DYNAMIC RECOVERY SOLUTIONS, LLC and :
 PINNACLE CREDIT SERVICES, LLC,                                 :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- x

 VITALIANO, D.J.

         On April 2, 2020, Juhyeon Park filed this action against Dynamic Recovery Solutions,

 LLC and Pinnacle Credit Services, LLC, alleging violations of the Fair Debt Collection Practices

 Act, 15 U.S.C. § 1692, et seq. (“FDCPA”) on behalf of himself and others similarly situated.

 Plaintiff claims that defendants violated FDCPA provisions §§ 1692g(a)(1), 1692g(a)(2), 1692e,

 1692e(2)(A) and 1692e(10) through the use of an allegedly inaccurate and misleading debt

 collection notice. The parties have cross-moved for summary judgment pursuant to Federal Rule

 of Civil Procedure 56(a). For the reasons set forth below, defendants’ motion is granted and

 plaintiff’s motion is denied.

                                                   Background1

         At some point prior to 2007, Park obtained a Visa-branded store credit card issued by US

 Bank N.A., ND. See Defs.’ 56.1 Reply, Dkt. 27-5, ¶ 7. He claims to have used the card



 1
  The facts are derived from the operative complaint, the parties’ Rule 56.1 statements and any
 declarations and exhibits submitted by the parties. Any factual disputes are noted. See Nnebe v.
 Daus, 644 F.3d 147, 156 (2d Cir. 2011).



                                                          1
Case 1:20-cv-01671-ENV-RLM Document 34 Filed 08/13/21 Page 2 of 12 PageID #: 415




 exclusively for personal expenses. Id. ¶ 8. Park began to fall behind on his payments in or

 around May 2007. Id. ¶ 9. The account was subsequently transferred to Pinnacle Credit

 Services, LLC, a Minnesota-based debt collection agency. Id. ¶¶ 5, 10.

         On or around April 15, 2019, Dynamic Recovery Solutions, LLC sent Park a debt

 collection letter to his Flushing address, seeking to collect an outstanding balance of $38,263.48.

 Id. ¶ 14; Letter, Dkt. 1-1, at 1–2. This was the first letter Park had received from Dynamic.

 Defs.’ 56.1 Reply ¶ 16. The letter identified Pinnacle as the current creditor and US Bank as the

 original creditor. Id. ¶¶ 19–20; Letter at 1. It itemized the debt as follows:

         Current Balance: $38,263.48
         Charge-off Balance: $20,503.98
         Interest Accrued since Charge-off: $17,759.50
         Non-interest charges accrued since charge-off: $0.00
         Non-interest fees accrued since charge-off: $0.00
         Total amount of payments made on the debt since the charge-off: $0.00

 Letter at 1.

         Park received and read the letter, which begat this lawsuit. The complaint asserts that

 the letter made two inaccurate and misleading statements in violation of FDCPA provisions §§

 1692g(a)(1), 1692g(a)(2), 1692e, 1692e(2)(A) and 1692e(10). See Compl., Dkt. 1, ¶ 37. Id. ¶¶

 41–169. First, Park claimed that the interest line was inaccurate because no interest could

 lawfully accrue on his debt after charge-off. Id. ¶¶ 41–90. Interest had stopped accruing by

 April 25, 2016. Defs.’ 56.1 Reply ¶ 38. Second, Park claimed the listing of Pinnacle as the

 current creditor was incorrect because he had no notice or proof of the debt’s transfer from US

 Bank to Pinnacle, a company with whom he had no prior dealings. Compl. ¶¶ 91–162.

                                           Legal Standard

         Summary judgment shall be granted in the absence of a genuine dispute as to any

 material fact and upon a showing that the movant is entitled to judgment as a matter of law. Fed.



                                                   2
Case 1:20-cv-01671-ENV-RLM Document 34 Filed 08/13/21 Page 3 of 12 PageID #: 416




 R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322, 106 S. Ct. 2548, 2552, 91

 L. Ed. 2d 26 (1986). “[A] fact is material if it ‘might affect the outcome of the suit under the

 governing law.’” Royal Crown Day Care LLC v. Dep’t of Health & Mental Hygiene of the City

 of New York, 746 F.3d 538, 544 (2d Cir. 2014) (quoting Anderson v. Liberty Lobby, Inc., 477

 U.S. 242, 248, 106 S. Ct. 2505, 91 L. Ed. 2d 202 (1986)). Courts do not try issues of fact at the

 summary judgment stage, but instead merely “determine whether there are issues of fact to be

 tried.” Sutera v. Schering Corp., 73 F.3d 13, 16 (2d Cir. 1995) (quoting Katz v. Goodyear Tire &

 Rubber Co., 737 F.2d 238, 244 (2d Cir. 1984)).

        The movant bears the burden of demonstrating there is no genuine dispute as to any

 material fact, see Jeffreys v. City of New York, 426 F.3d 549, 553 (2d Cir. 2005), and the motion

 court will resolve all ambiguities and draw all permissible factual inferences in the light most

 favorable to the party opposing the motion. See Sec. Ins. Co. of Hartford v. Old Dominion

 Freight Line, Inc., 391 F.3d 77, 83 (2d Cir. 2004). Where the nonmoving party “will bear the

 burden of proof at trial,” it bears the initial procedural burden at summary judgment of

 demonstrating that undisputed facts “establish the existence of [each] element essential to that

 party’s case.” Celotex Corp., 477 U.S. at 322–23. “If, as to the issue on which summary

 judgment is sought, there is any evidence in the record from which a reasonable inference could

 be drawn in favor of the opposing party, summary judgment is improper.” Hetchkop v.

 Woodlawn at Grassmere, Inc., 116 F.3d 28, 33 (2d Cir. 1997). When the parties cross-move for

 summary judgment, “each party’s motion must be examined on its own merits, and in each case

 all reasonable inferences must be drawn against the party whose motion is under consideration.”

 Lumbermens Mut. Cas. Co. v. RGIS Inventory Specialists, LLC, 628 F.3d 46, 51 (2d Cir. 2010)

 (quoting Morales v. Quintel Entm’t, Inc., 249 F.3d 115, 121 (2d Cir. 2001)).




                                                  3
Case 1:20-cv-01671-ENV-RLM Document 34 Filed 08/13/21 Page 4 of 12 PageID #: 417




                                             Discussion

        To prevail on an FDCPA claim, a plaintiff must satisfy three requirements: (1) the

 plaintiff is a “consumer,” (2) the defendant is a “debt collector” and (3) the defendant has

 violated, by act or omission, a provision of the FDCPA. Suquilanda v. Cohen & Slamowitz,

 LLP, No. 10-CV-5868 (PKC), 2011 WL 4344044, at *3 (S.D.N.Y. Sept. 8, 2011). On the instant

 motion, only the third element is in dispute.

        In order to determine whether a communication runs afoul of FDCPA regulations, courts

 in the Second Circuit apply a standard reflecting the perspective of the “least sophisticated

 consumer.” Jacobson v. Healthcare Fin. Servs., Inc., 516 F.3d 85, 90 (2d Cir. 2008). The

 purpose of the least sophisticated consumer standard is to ensure that FDCPA protects “the

 gullible as well as the shrewd.” Id. Because FDCPA is a strict liability statute, a plaintiff need

 not show that the debt collector intended to deceive in order to prevail on a claim that a

 communication is misleading. See Bentley v. Great Lakes Collection Bureau, 6 F.3d 60, 63 (2d

 Cir. 1993). However, in applying that standard, a court must be careful to preserve the concept

 of reasonableness, for the Act does not aid a plaintiff “whose claims are based on ‘bizarre or

 idiosyncratic interpretations’” of the debt collection communications she receives. Jacobson,

 516 F.3d at 90 (quoting Clomon v. Jackson, 988 F.2d 1314, 1320 (2d Cir. 1993)). “Moreover,

 the Second Circuit has indicated that because the least sophisticated consumer standard is

 objective, the determination of how the least sophisticated consumer would view language in a

 defendant’s collection letter is a question of law.” Castro v. Green Tree Servicing LLC, 959 F.

 Supp. 2d 698, 707 (S.D.N.Y. 2013); see also Berger v. Suburban Credit Corp., No. 04-CV-4006

 (CLP), 2006 WL 2570915, at *3 (E.D.N.Y. Sept. 5, 2006) (citing Schweizer v. Trans Union

 Corp., 136 F.3d 233, 237–38 (2d Cir. 1998)).




                                                  4
Case 1:20-cv-01671-ENV-RLM Document 34 Filed 08/13/21 Page 5 of 12 PageID #: 418




         Homing in on Park’s claims, attention is drawn to FDCPA § 1692g, which requires

 collectors, in their initial letter to the debtor or within five days of it, to provide the debtor with

 “written notice, commonly called a ‘validation notice,’ of the amount of the debt and the name of

 the creditor to whom it is owed.” Belichenko v. Gem Recovery Sys., No. 17-CV-1731 (ERK)

 (ST), 2017 WL 6558499, at *2–3 (E.D.N.Y. Dec. 22, 2017) (quoting 15 U.S.C. § 1692g(a)(1)–

 (2)). “The notice must include the amount of the debt, the name of the creditor, a statement that

 the debt’s validity will be assumed unless disputed by the consumer within 30 days, and an offer

 to verify the debt and provide the name and address of the original creditor, if the consumer so

 requests.” Russell v. Equifax A.R.S., 74 F.3d 30, 34 (2d Cir. 1996) (citing 15 U.S.C. § 1692g(a)).

         Section 1692e prohibits the use of “any false, deceptive, or misleading representation or

 means in connection with the collection of any debt.” 15 U.S.C. § 1692e. This section

 proscribes a non-exhaustive list of misconduct, including false representations as to “the

 character, amount, or legal status of a debt,” id. § 1692e(2)(A), and a catch-all provision barring

 the use of any other “false representation or deceptive means,” id. § 1692e(10). “For the

 purposes of § 1692e, a collection notice is deceptive when it can be reasonably read to have two

 or more different meanings, one of which is inaccurate.” Park v. Forster & Garbus, LLP, No.

 19-CV-3621 (ARR) (ST), 2019 WL 5895703, at *4 (E.D.N.Y. Nov. 12, 2019) (internal citation

 and quotation marks omitted). “[C]ourts in this Circuit have held that the standard for

 determining a violation of § 1692e(10) is essentially the same as that for § 1692g.” Id. (internal

 citation and quotation marks omitted).

 I.      Amount of the Debt

         Park’s first two claims center on his contention that the letter overstates the amount of his

 alleged debt by including a line item for post charge-off interest in violation of §§ 1692g(a)(1),




                                                     5
Case 1:20-cv-01671-ENV-RLM Document 34 Filed 08/13/21 Page 6 of 12 PageID #: 419




 1692e, 1692e(2)(A) and 1692e(10).2 Park does not deny owing the original balance, but

 claims—without pointing to any applicable law or contract—that interest could not legally

 accrue on his debt because it had been charged off. See Compl. ¶¶ 41–80; Pl.’s Mem., Dkt. 26-

 10, at 19–20.

        First off, “[a] plaintiff’s self-serving statements about the [in]validity of his debt, without

 direct or circumstantial evidence to support them, cannot defeat a motion for summary

 judgment,” nor entitle him to summary judgment in his favor. Huebner v. Midland Credit

 Mgmt., Inc., No. 14-CV-6046 (BMC), 2016 WL 3172789, at *6 (E.D.N.Y. June 6, 2016), aff’d,

 897 F.3d 42 (2d Cir. 2018). Yet unsupported, self-serving statements are all Park offers in

 support of this argument; he does not, for example, point to any applicable credit card agreement.

 Moreover, there is no freestanding legal bar to the accrual of such interest. “Neither the federal

 or state regulations governing debt collection . . . prohibit the collection of interest on accounts

 that have already been charged off.” Rice v. Resurgent Capital Servs., L.P., No. 15-CV-6319

 (KAM) (CLP), 2017 U.S. Dist. LEXIS 20932, at *18–19 (E.D.N.Y. Feb. 13, 2017); see also

 Llewellyn v. Asset Acceptance, LLC, No. 14-CV-411 (NSR), 2015 WL 6503893, at *7 (S.D.N.Y.

 Oct. 26, 2015), aff’d, 669 F. App’x 66 (2d Cir. 2016). Nor is including a line item for interest

 necessarily misleading, as “even the most unsophisticated consumer would understand that credit

 card debt accrues interest.” Weiss v. Zwicker & Assocs., P.C., 664 F. Supp. 2d 214, 217




 2
   To “charge off, as defined in Black’s Law Dictionary, is ‘[t]o treat (an account receivable) as a
 loss or expense because payment is unlikely; to treat as a bad debt.’” Artemov v. TransUnion,
 LLC, No. 20-CV-1892 (BMC), 2020 WL 5211068, at *3 (E.D.N.Y. Sept. 1, 2020) (quoting
 Black’s Law Dictionary (11th ed. 2019)). Charging off a debt affords a creditor some tax
 benefits but “‘does not diminish the legal right of the original creditor to collect the full amount
 of the debt.’” Id. at *4 (quoting Hinkle v. Midland Credit Mgmt., Inc., 827 F.3d 1295, 1297
 (11th Cir. 2016)). The creditor may also engage the assistance of a debt collector or sell the debt
 at a discount to a third-party purchaser. Id.

                                                   6
Case 1:20-cv-01671-ENV-RLM Document 34 Filed 08/13/21 Page 7 of 12 PageID #: 420




 (E.D.N.Y. 2009). At bottom, no dispute of material fact is created. There was no violation of §§

 1692g or 1692e by including in the debt collection letter a line stating that Park’s debt had

 accrued $17,759.50 in interest after charge-off.

         Reflection on the merits of an adversary’s motion can often spark a reawakening. It

 apparently has here. Park now embraces the view that defendants’ sin under FDCPA was not

 that the interest charge listed in the letter was invalid, but rather that the letter was deceptive

 because it failed to inform him that interest was no longer accruing. See Pl.’s Opp’n Mem., Dkt.

 24, at 11–12; Pl.’s Mem. at 20–21. As an initial matter, this theory of misrepresentation fatally

 departs from the allegations made in the complaint. Cf. De La Cruz v. Fin. Recovery Servs., Inc.,

 No. 17-CV-9931 (PGG), 2019 WL 4727817, at *7 (S.D.N.Y. Mar. 28, 2019). The argument also

 fails on the merits, as the Second Circuit has held that, as a matter of law, “a collection notice

 that fails to disclose that interest and fees are not currently accruing on a debt is not misleading

 within the meaning of Section 1692e” or inaccurate under § 1692g, which is read “in

 harmony.” Taylor v. Fin. Recovery Servs., Inc., 886 F.3d 212, 215 (2d Cir. 2018).

         In fact, the plaintiffs in Taylor had received debt collection letters that did not mention

 interest or inform them that their credit card debts were “static”; that is, that interest was no

 longer accruing. Id. at 214. They made the same argument as Park, claiming the letters were

 misleading in violation of § 1692e because they could be interpreted to mean that interest either

 was or was not continuing to accrue. See id. In support, they pointed to the Second Circuit’s

 decision in Avila, which found FDCPA violations in a debt collection letter that failed to inform

 plaintiff that her debt was “dynamic,” meaning interest was actively accruing. Id. at 213–14

 (citing Avila v. Riexinger & Associates, LLC, 817 F.3d 72, 77 (2d Cir. 2016)). The Avila court

 had declared the letter to be problematic because interest would continue to accrue between the




                                                    7
Case 1:20-cv-01671-ENV-RLM Document 34 Filed 08/13/21 Page 8 of 12 PageID #: 421




 date it was sent and the date it was received or paid, so the consumer would not be settling her

 debt by paying the amount listed. Id. at 214 (citing Avila, 817 F.3d at 76).

        In Taylor, however, the plaintiffs were equipped with the complete, accurate information

 they needed to repay their debts in full. Id. The only “supposed harm” was the consumers

 “being led to think that there is a financial benefit to making repayment sooner rather than

 later”—a harm that fell far short of an FDCPA violation. Id. Indeed, the court found, requiring

 debt collectors to tell consumers when their debts were no longer accruing interest, and thus

 encouraging consumers to delay repayment, could perversely incentivize creditors to continue

 charging interest. Id. at 214–15. It could also increase the risk of consumer confusion.

 Interpreting FDCPA to bar “a simple and straightforward itemization of the debt” and instead

 “require that every statement in a debt collection letter be followed by an assurance that the fact

 stated will not change in the future would result in complex and verbose debt collection letters

 that are confusing to the least sophisticated consumer—precisely the type of letter the FDCPA is

 meant to protect consumers against.” Dick v. Enhanced Recovery Co., LLC, No. 15-CV-2631

 (RRM) (SMG), 2016 WL 5678556, at *8 (E.D.N.Y. Sept. 28, 2016).3

        Park’s case presents a similar situation to that of the plaintiffs in Taylor. While initially

 dynamic, Park’s debt has been static for the past five years. See Defs.’ 56.1 Reply ¶ 38. The

 letter he received did not state this fact. See Letter at 1. Like the plaintiffs in Taylor, however,

 Park has the information needed to repay his debt in full, and risks only repaying it earlier than




 3
   Imposing such a requirement would also further increase the ever-expanding onslaught of §
 1692e cases relying on overly literal interpretations of clarificatory circuit decisions. See Kraus
 v. Prof’l Bureau of Collections of Maryland, Inc., 281 F. Supp. 3d 312, 322 (E.D.N.Y. 2017)
 (noting that “the number of FDCPA cases filed yearly in this District has more than quintupled”
 since 2006, relegating FDCPA litigation to “a glorified game of ‘gotcha,’ with a cottage industry
 of plaintiffs’ lawyers filing suits over fantasy harms the statute was never intended to prevent”).

                                                   8
Case 1:20-cv-01671-ENV-RLM Document 34 Filed 08/13/21 Page 9 of 12 PageID #: 422




 necessary. This is the exact scenario that Taylor held does not give rise to an FDCPA violation.

 Taylor, 886 F.3d at 214.

        Park seeks to escape this holding and distinguish his case on the basis that, unlike the

 plaintiffs in Taylor, the letter he received listed a non-zero amount of accrued interest. Yet

 nothing in the reasoning of Taylor hinges on the fact that the plaintiffs’ debts had not accrued

 interest. Instead, its core holding is that a letter giving the consumer all the information he needs

 to repay his debt is not misleading or inaccurate, even where the letter does not disclose that the

 debt is static. Taylor, 886 F.3d at 214–15. One court in this district recently reached the same

 conclusion when applying Taylor to a case involving a letter in which itemized interest had a

 non-zero but static balance. See Lundi v. R.A. Rogers, Inc., No. 18-CV-3460 (ERK) (RLM),

 2019 WL 1232087, at *1–2 (E.D.N.Y. Mar. 15, 2019). The plaintiff, Lundi, had “argue[d] that

 where a collection letter contains a line item for interest due, the letter must specify whether that

 interest continues to accrue—even if the balance owed has become static.” Id. at *2. The court

 readily rejected this argument in light of Taylor, finding the distinction unpersuasive and stating

 that because “no interest was accruing on his account, Lundi faced no greater harm than the

 plaintiff in Taylor” and could erase his debt by paying the stated amount. Id. at *3.

        As is clear from Taylor and Lundi, then, Dynamic and Pinnacle did not violate FDCPA

 by including a non-zero line-item for accrued interest, or by not disclosing that Park’s debt was

 static. See also Dow v. Frontline Asset Strategies, LLC, 783 F. App’x 75, 77 (2d Cir. 2019)

 (applying Taylor and finding no FDCPA violation where letter itemized $0 in interest and did

 not state that debt was static); Polizois v. Vengroff Williams, Inc., No. 16-CV-7011 (JFB) (GRB),

 2018 WL 1443875, at *6 (E.D.N.Y. Mar. 22, 2018) (collecting cases holding that “no such

 affirmative duty exists” for “a collection letter [to] affirmatively notify a debtor that her




                                                    9
Case 1:20-cv-01671-ENV-RLM Document 34 Filed 08/13/21 Page 10 of 12 PageID #: 423




  balance is not accruing interest or fees”). If Park had the means and desire to repay his debt in

  full, there is no genuine dispute that he could have done so by paying the balance stated in the

  letter and, therefore, no genuine dispute that the letter’s interest line did not violate §§ 1692g or

  1692e.4 Accordingly, defendants’ motion for summary judgment on claims one and two is

  granted, and plaintiff’s cross-motion is denied.

  II.    Identity of the Creditor

         Park’s next batch of claims relates to his assertion that he never did any business with

  Pinnacle and was not informed that his debt had been transferred from his original creditor, US

  Bank. See Compl. ¶¶ 81–162; Pl.’s Mem. at 18; Park Decl., Dkt. 24-2, ¶¶ 14–22. In that

  context, the Court must first assess whether the least sophisticated consumer would be able to

  ascertain the identity of the current creditor based on the letter, as is required under §

  1692g(a)(2). See Wright v. Phillips & Cohen Assocs., Ltd., No. 12-CV-4281 (DRH) (GRB),

  2014 WL 4471396, at *4 (E.D.N.Y. Sept. 10, 2014). The debt collection letter lists Park’s

  “current creditor” as “Pinnacle Credit Services, LLC” and even exceeds FDCPA requirements by

  listing “US Bank NA ND” as the “original creditor.” Letter at 1. The labeling is clear and there

  is no other way in which even the least sophisticated consumer could interpret it. The letter in




  4
    In retort, Park cites Madorskaya v. Frontline Asset Strategies, LLC, No. 19-CV-895 (PKC)
  (RER), 2020 WL 423408, at *1 (E.D.N.Y. Jan. 27, 2020). The court in Madorskaya held that a
  letter listing a non-zero interest amount and omitting the fact that the debt was static was
  misleading, in violation of FDCPA. Id. at *6. It found that this scenario was beyond the scope
  of Taylor and instead mirrored Avila, where the court found it deceptive not to inform the
  plaintiff that her debt was continuing to accrue interest. Id. This Court disagrees, finding the
  reasoning and holding of Lundi more persuasive and faithful to applicable circuit precedent.
  Additionally, Madorskaya relied heavily on Meola v. Asset Recovery Sols., LLC, No. 17-CV-
  1017 (MKB) (RER), 2018 WL 5020171, at *3 (E.D.N.Y. Aug. 15, 2018), report and
  recommendation adopted, 2018 WL 4660373 (Sept. 28, 2018). Yet the Court finds this reliance
  misplaced, as Meola involved a letter with an incorrectly listed interest amount, which is a
  distinct issue and a clear FDCPA violation.

                                                     10
Case 1:20-cv-01671-ENV-RLM Document 34 Filed 08/13/21 Page 11 of 12 PageID #: 424




  the instant case is far less ambiguous than others deemed to be in compliance with FDCPA. See

  Wright, 2014 WL 4471396, at *4 (holding that a letter labeling the current creditor as “client”

  was clear and did not violate §§ 1692g or 1692e).

         Park claims, however, that the letter is nonetheless rendered deceptive and misleading by

  the fact that he was not aware Pinnacle had acquired his debt. See, e.g., Pl.’s Mem. at 18;

  Compl. ¶¶ 121–29. Yet under the FDCPA, “there is simply no requirement in the statute that a

  debt-collection notice clearly describe every step in the chain of ownership that the debt travels

  to arrive in the current creditor’s possession. Rather, the statute requires identification only of

  ‘the name of the creditor to whom the debt is owed.’” Taylor v. Am. Coradius Int’l, LLC, No.

  19-CV-4890 (EK) (VMS), 2020 WL 4504657, at *3 (E.D.N.Y. Aug. 5, 2020) (quoting 15 U.S.C.

  § 1692g(a)(2)). This holds true “even if plaintiff did not recognize . . . the current creditor.”

  Parker v. Mandarich Law Group, LLP, No. 19-CV-6313 (KAM), 2021 WL 2351177, at *12

  (E.D.N.Y. June 9, 2021) (citing id.). Furthermore, defendants submitted admissible evidence

  establishing the chain of ownership of Park’s debt as it was sold from US Bank to Fourscore

  Resource Capital, LLC to Pinnacle. See Dkt. 27-4. Park has not introduced any evidence to the

  contrary, submitting only a declaration claiming he had not previously heard of or done business

  with Pinnacle or received notice of the sale—allegations that, regardless of their truth, do not

  establish an FDCPA violation. See Park Decl. ¶¶ 14–22. No reasonable jury could find,

  therefore, that the letter’s listing of Pinnacle as the current creditor without additional

  information on its acquisition of Park’s debt was false or deceptive in violation of FDCPA.5



  5
    Confusingly, Park spends much of his briefing focusing on a set of New York state court rules
  requiring debt buyers to provide an affidavit and documentation of the purchase of the
  consumer’s debt before enforcing a default judgment against the consumer. See Pl.’s Mem. at
  14–18 (citing N.Y. Comp. Codes R. & Regs. tit. 22 §§ 202.27-a, 208.14-a); see also id. at 16
  (citing Berman v. City of New York, No. 09-CV-3017 (ENV) (CLP), 2012 WL 13041996

                                                    11
Case 1:20-cv-01671-ENV-RLM Document 34 Filed 08/13/21 Page 12 of 12 PageID #: 425




  Defendants’ motion for summary judgment on claims three through six is, therefore, granted, and

  plaintiff’s cross-motion is denied.

                                             Conclusion

         For the foregoing reasons, plaintiff’s FDCPA claims fail as a matter of law, and the

  respective cross-motions of the parties are resolved correspondingly.

         The Clerk of Court is directed to enter judgment accordingly and to close this case.

         So Ordered.

         Dated: Brooklyn, New York
                August 11, 2021


                                                            /s/ Eric N. Vitaliano
                                                            ERIC N. VITALIANO
                                                            United States District Judge




  (E.D.N.Y. Oct. 3, 2012), a decision on New York City licensure laws for debt collectors). This
  argument is entirely beside the point. FDCPA imposes no such requirements and state
  procedural rules do not apply here. Moreover, defendants have never sued Park, much less
  sought to enforce a default judgment against him.



                                                 12
